DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2021 has been entered. Claims 1 and 5-11 are pending.
Response to Arguments
Applicant’s arguments filed 08/05/2021 with respect to amended claim 1 have been fully considered and are persuasive. The examiner agrees Ho fails to disclose the plurality of tissue-engaging tines have atraumatic tips which are configured to atraumatically engage tissue without tissue penetration as they are advanced from a distal end of the outer tube as now recited in amended claim 1. Therefore, the 102(a)(1) rejection of claims 1, 5, 6, and 10 by Ho et al. has been withdrawn. 
Claim Objections
Claim 10 is objected to because of the following informalities: a typographical error. Line 1 should read “wherein the access needle.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva et al. (US Patent No. 5,885,258) and Ho et al. (US Pub. No. 2010/0105981).
Regarding claim 1, Sachdeva discloses an access device (for example, see Figure 7A) comprising an outer tube (73), an inner tube (71) axially slidably received in an axial passage of the outer tube (for example, see column 2, lines 23-41), wherein a distal end of the inner tube is configured to extend distally beyond a distal end of the outer tube (by pushing 71 distally beyond the distal end of 73), and a pericardial interface structure attached to the distal end of the inner tube (the distal end of the inner tube 71 being adjacent the proximal end of the slots 77 and the interface structure being the section from the proximal end of slots 77 and distal) and having a plurality of tissue-engaging tines (72’s; for example, see Figure 7A) configured to deploy from a 
Sachdeva fails to disclose an access needle having a tissue-penetrating tip on a distal end thereof, said needle being slidably received in an axial passage of the inner tube. Ho also discloses an access device (for example, see Figures 1-3) comprising an outer tube (1), an inner tube (2), and a plurality of tissue-engaging tines (5). Ho teaches an access needle (3) having a tissue-penetrating tip on a distal end thereof (3A), said needle (3) being slidably received in an axial passage of the inner tube (for example, see paragraph 19) in order to sever tissue material (for example, see paragraph 15). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Sachdeva’s access device with an access needle having a tissue-penetrating tip on a distal end thereof, said needle being slidably received in an axial passage of the inner tube, as taught by Ho. 
The intended use recited in the preamble (the device being used for “pericardial access”) and in the body of the claims (“pericardial interface”) have been considered but deemed not to impose any structural difference between the claimed invention and Sachdeva’s modified device. Sachdeva’s modified device is structured as claimed and is capable of being used for pericardial access and for interface thereof as claimed if one desired to do so.
Regarding claim 5, Sachdeva as modified discloses the plurality of tissue-engaging tines (72’s) are disposed about a periphery of a distal end of the inner tube (for example, see Figure 7A) and wherein each tine is straightened when constrained in the outer tube and everts radially outwardly as it is advanced from the distal end of the outer tube (for example, see column 2, lines 23-41 and Figure 7A).
Regarding claim 6, Sachdeva as modified discloses the outer tube (73) comprises a cannula having a blunt end (for example, see Figure 7A illustrating a tube, which is considered a cannula, with a blunt end compared to Figure 7D illustrating a sharp point and column 5, lines 8-11 describing the alternate embodiment wherein 73 can have the shape of a hollow needle with a sharp point; therefore the cannula of Figure 7A is considered to be blunt).
Regarding claim 7, Sachdeva as modified discloses an alternate embodiment in which the outer tube (73) comprises a needle having a tissue-penetrating end (for example, see Figure 7D and column 5, lines 8-11). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Regarding claim 10, Sachdeva as modified discloses the access needle (3) has a side exit hole (the hollow opening that is surrounded by 3A; for example, see Figure 3A and paragraph 15).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva et al. and Ho et al. as applied to claim 1 above, and further in view of Manzo (US Patent No. 4,763,667).
Sachdeva as modified by Ho discloses the claimed invention except for an adjustable needle stop mechanism to adjustably limit advancement of the access needle from a distal end of the inner tube, wherein the needle stop mechanism comprises a threaded end cap. Manzo also discloses a needle (22). Manzo teaches an adjustable needle stop mechanism (36, 28) to adjustably limit advancement of the access needle from a distal end of a tube (16; for example, see column 3, lines 22-26), wherein the needle stop mechanism comprises a threaded end cap (portion 36; for example, see Figures 2 and 3). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Sachdeva’s modified device with an adjustable needle stop mechanism to adjustably limit advancement of the access needle from a distal end of the inner tube, wherein the needle stop mechanism comprises a threaded end cap as taught by .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sachdeva et al. and Ho et al. as applied to claim 1 above, and further in view of Muse et al. (US Pub. No. 2017/0143322).
Sachdeva as modified by Ho discloses the claimed invention except for a guidewire configured to be advanced through the access needle into a pericardial space. Muse also disclose an access device comprising an outer tube, an inner tube, and an access needle (for example, see Figures 5D and 8J). Muse teaches providing the access device with a guidewire (200) configured to be advanced through the access needle into a pericardial space (for example, see Figure 8J and paragraphs 155-156). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Sachdeva’s modified access device with a guidewire configured to be advanced through the access needle into a pericardial space as taught by Muse. Doing so would have yielded predictable results, namely, providing a guiding means for guiding different medical devices into a patient as desired or needed during a surgical procedure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gruber et al. (US Pub. No. 2008/0249534) discloses an outer tube, an inner tube slidably received in an axial passage of the outer tube, and a plurality of tissue-engaging tines having atraumatic tips (for example, see Figures 5A-5B).

Ellingwood (US Pub. No. 2008/0300628) discloses an outer tube, an inner tube slidably received in an axial passage of the outer tube, and a plurality of tissue-engaging tines having atraumatic tips (for example, see Figures 5B-6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        January 26, 2022